Citation Nr: 1414410	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  05-07 751	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with fracture of the L5 vertebra (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1985. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an August 2004 decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina Regional Office (RO).  The Veteran has since moved to South Carolina, and the Columbia RO has assumed jurisdiction over the claim. 

In November 2010, the Veteran and his now wife presented testimony at a video-conference hearing chaired by the undersigned Veterans Law Judge (VLJ).  

In February 2011 and August 2012, the Board remanded the above rating claim for additional development.  When this matter was again before the Board in April 2013, the Board denied a disability rating in excess of 20 percent for the low back disability; denied a compensable disability rating for left lower extremity radiculopathy prior to November 30, 2010; denied entitlement to a 10 percent disability rating for left lower extremity radiculopathy from November 30, 2010; denied a compensable disability rating for right lower extremity radiculopathy at all times during the pendency of the appeal; and remanded for additional development the Veteran's claim of service connection for hypertension and claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

As to the claim for an increased rating for the low back disability, the Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in a January 2014 order, granted the parties' joint motion for remand, vacating the Board's April 2013 decision and remanding the case for compliance with the terms of the joint motion.

As to the claim of service connection for hypertension and the claim for a TDIU, they have not been recertified to the Board and therefore no further discussion is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2014 joint motion for remand, the parties determined that a remand was required because the April 2013 Board decision did not adequately explain why the Veteran's reports of flare-ups at his VA examinations warranted a higher disability rating and did not address whether the examiner's description of the flare-ups was sufficient for rating purposes.  Given the above, the Board finds that another examination is necessary to comply with the Court's order.  As such, the Board must remand this matter for compliance with the Court's January 2014 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and extent of his low back disability and any bilateral lower extremity impairment stemming from his low back disability and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Physically or electronically associated with the claims file the Veteran's post-January 2013 treatment records from the Charleston VA Medical Center. 

3.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability.  The claim folder must be made available to and reviewed by the examiner and the examiner must note all medications the Veteran uses to treat his back disability.

The examiner is to identify all low back orthopedic pathology found to be present.  The examiner is to conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

In providing the requested opinion regarding range of motion of the low back, the examiner must also comment on the Veteran's reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the his low back during these flare-ups.

Likewise, the examiner should state whether the low back disability is analogous to severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The examiner should also state whether the low back is ankylosed.

In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the claim considering 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292 and 5295 (2003) for the entire appeal period and new 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013) from September 26, 2003.  In readjudicating the claim the RO/AMC must consider the Veteran's complaints of pain and flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

5.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations, including 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292 and 5295 (2003) and 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013), as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

